Name: Commission Implementing Regulation (EU) NoÃ 1288/2011 of 9Ã December 2011 on the notification of wholesale prices for bananas within the common organisation of agricultural markets
 Type: Implementing Regulation
 Subject Matter: prices;  agricultural policy;  plant product;  trade policy
 Date Published: nan

 10.12.2011 EN Official Journal of the European Union L 328/42 COMMISSION IMPLEMENTING REGULATION (EU) No 1288/2011 of 9 December 2011 on the notification of wholesale prices for bananas within the common organisation of agricultural markets THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 192 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) 2014/2005 of 9 December 2005 on licences under the arrangements for importing bananas into the Community in respect of bananas released into free circulation at the common customs tariff rate of duty (2), is repealed by Commission Implementing Regulation (EU) No 1287/2011 (3) as from 1 January 2012. Regulation (EC) 2014/2005 contained in its Article 2(1) point (a) provisions on notifications of wholesale prices for yellow bananas. (2) In order to continue to monitor the banana market, it is appropriate to provide for Member States notifications to the Commission as regards wholesale prices for yellow bananas falling within the CN code 0803 90 10, in accordance with Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (4). (3) So as to ensure consistency with the fruit and vegetables sector, is appropriate to record wholesale prices for yellow bananas on the representative markets listed in Annex XVII to Commission Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (5). (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Member States shall notify the Commission by Wednesday each week of the wholesale prices for yellow bananas falling within the CN code 0803 90 10, broken down by country of origin or group of countries of origin, as recorded the previous week on the representative markets listed in Annex XVII to Regulation (EU) No 543/2011. The notifications referred to in the first paragraph shall be made in accordance with Regulation (EC) No 792/2009. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 324, 10.12.2005, p. 3. (3) See page 41 of this Official Journal. (4) OJ L 228, 1.9.2009, p. 3. (5) OJ L 157, 15.6.2011, p. 1.